DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2022 was filed after the mailing date of the Non-Final Rejection on 21 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claim 1 has been amended and examined as such.
Claim 15 has been added and examined as such.

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The incorporation of the significant structural components of two separate feed paths and both a tray and a cassette into the previously claimed recording apparatus provides an invention that is both independent [i.e. first paper feed path… from a tray, and second paper feed path… from a cassette] and distinct from the components [i.e. head and multiple rollers] originally claimed as part of the recording apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (US 2007/0109385 A1) in view of Nada et al. (US 2012/0242029 A1).
As related to independent claim 1, Imoto et al. teaches a recording apparatus (Imoto et al. – Page 1, Paragraph 2, and Figure 1, shown below) comprising: a recording head that performs recording (Imoto et al. – Page 3, Paragraphs 62-63 and Figure 1, Reference #13, shown below); a feed roller that feeds out a set medium (Imoto et al. – Page 3, Paragraph 64 and Figure 1, Reference #19, shown below); a transport roller that transports the medium (Imoto et al. – Page 3, Paragraphs 64-67 and Figure 1, Reference #28, shown below), which is fed out by the feed roller, towards an opposing position [i.e. conveyance belt] that opposes the recording head (Imoto et al. – Page 3, Paragraphs 64-67 and Figure 1, Reference #10 & #12, shown below); and an auxiliary roller provided between the feed roller and the transport roller (Imoto et al. – Page 4, Paragraph 67 and Figure 1, Reference #15, shown below), the auxiliary roller assisting transportation of the medium [i.e. charging the belt to cause the sheet to be electrostatically attached to the conveyance belt] (Imoto et al. – Page 5, Paragraph 98), wherein when the apparatus is seen from a side of the apparatus, the auxiliary roller overlaps the feed roller in a height direction of the apparatus (Imoto et al. – Figure 1, Reference #15 & #19, shown below).


    PNG
    media_image1.png
    417
    679
    media_image1.png
    Greyscale


Continuing with claim 1, Imoto et al. does not specifically teach the auxiliary roller contacts the medium.  However, Nada et al. teaches a recording apparatus with a recording unit and an auxiliary roller which overlaps a feed roller in multiple directions (Nada – Figure 2, 5, & 6, Reference #70, #71, #71b, & #60, shown below) and specifically teaches the auxiliary roller provided between the feed roller and the transport roller, the auxiliary roller contacting the medium [i.e. sheet] to assist transportation of the medium (Nada – Figure 2, 5, & 6, Reference #70, #60, #80, & #S shown below).


    PNG
    media_image2.png
    334
    460
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    188
    439
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    358
    447
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the many design choice options available with respect to the location of auxiliary rollers in a recording apparatus and modify the recording apparatus of Imoto et al. with the positioning of the auxiliary roller of Nada et al. in an effort to provide a recording apparatus with a sheet conveying apparatus that alleviates bumping noises between the sheet and other guide members while ensuring aligned sheet for printing (Nada et al. – Page 1, Paragraphs 10-12).

As related to dependent claim 2, the combination of Imoto et al. and Nada et al. remains as applied above and continues to teach when the apparatus is seen from the side of the apparatus, the auxiliary roller overlaps the feed roller in a depth direction of the apparatus (Imoto et al. – Figure 1, Reference #15 & #19, shown above and Nada et al. – Figure 6, shown above).
As related to dependent claim 3, the combination of Imoto et al. and Nada et al. remains as applied above and continues to teach when the apparatus is seen from a front of the apparatus, the auxiliary roller overlaps the feed roller in an axial direction of a rotation shaft of the transport roller (Imoto et al. – Figure 1, Reference #15, #19, & #28, shown above and Nada et al. – Figure 6, shown above).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAEDA et al. (US 2009/0184466 A1) teaches a printing apparatus with a recording head, and multiple feed rollers, transport rollers, and auxiliary rollers.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853